DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitation of “…a cylindrical end portion having a step-wise increase in diameter forming a sealing surface for sealing to an engine” renders the claim indefinite; since it is not clear that in which direction, a diameter will be step-wise increased? And this limitation is not clearly defined in the disclosure.
	The Applicant is required to modify or to revise those claimed features.
	
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “…a cylindrical end portion having a step-wise increase in diameter forming a sealing surface for sealing to an engine” which is not clearly defined and explained in the disclosure.
	The Applicant is required to clarify or to revise the claimed features.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US 11,118,498 in view of US 2016/0237879 A1.
US 11,118,498 contains the subject matter claimed in the claims of the instant application except a gasket mount about the body and resting against the sealing surface, wherein the gasket comprises a wire would washer and inconel.
US 2016/0237879 teaches a gasket mounted about the body and resting against the sealing surface [para. 0052 teaches any suitable technique can be used to provide a seal between the nozzle and the lower member of the prechamber housing , such as, o-rings, press fit, metal seals, gaskets, welding, and the like], wherein the gasket comprises a wire wound washer [para. 0042 teaches suitable sealing devices, such as o-rings, for example, can be disposed between the prechamber assembly and the cylinder head;  In other embodiments, other sealing techniques, such as, press fit, metal seals, and the like, can be used which would have been considered to be included the wire wound washers]; and the gasket comprises Inconel [para. 0042 teaches the nozzle and the prechamber housing can be made from any suitable material, such as a suitable, heat-resistant metal].
Since the prior art references are both from the same field of endeavor.  The purpose disclosed by US 2016/0237879 would have been recognized in the pertinent art of US 11,118,498.
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided a gasket comprises a wire wound washer and inconel as taught by US 2016/0237879 to be placed in the seal surface position of US 11,118,498 system for the purpose of improving the heat, coolant and corrosion handling.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowan (US 2016/0237879 A1).
	Regarding claim 1, notes Figures 1-4, Rowan invention teaches a pre-combustion chamber assembly [prechamber assembly (25)] comprising: a body [prechamber housing (42)] having a cylindrical end portion [para. 0056 describes the mounting end 84 of nozzle body 82 is generally cylindrical] having a step-wise increase in diameter [Figure 1 illustrate a step-wise increase from nozzle 50 to mounting end 84] forming a sealing surface for sealing to an engine [Figure 1 illustrates the contact surfaces between the prechamber assembly 25 and cylinder head 24; para. 0043 describes the prechamber housing 42 include surfaces that are generally surface of revolution about the central longitudinal axis LA and para. 0054 teaches any suitable sealing technique can be used to seal the interface between nozzle 50 and cylinder head 24; which would have been considered to be equivalent to sealing surface for sealing to an engine]; a tip [nozzle (50)], with a hollow shaft [nozzle body (82)] in fluid communication with a combustion region [interior chamber (95)] of the tip (50) [para. 0051 teaches a nozzle 50 includes a nozzle body 82 and para. 0055 teaches the inner surface of the nozzle body 82 defines an interior chamber 95 which would have been considered to be equivalent to the claimed features], where the shaft (82) has a first shaft diameter that allows the shaft to be slid over a portion of the body [see Figure 1]; a gasket mounted about the body and resting against the sealing surface [para. 0052 teaches any suitable technique can be used to provide a seal between the nozzle 50 and the lower member 57 of the prechamber housing 42, such as, o-rings, press fit, metal seals, gaskets, welding, and the like], wherein the gasket comprises a wire wound washer [para. 0042 teaches suitable sealing devices, such as o-rings, for example, can be disposed between the prechamber assembly and the cylinder head;  In other embodiments, other sealing techniques, such as, press fit, metal seals, and the like, can be used which would have been considered to be included the wire wound washers].

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan.	As discussed in claim 1, Rowan invention fails to specifically teach the gasket comprises Inconel and exerts a spring force.  However, notes para. 0042, Rowan teaches the nozzle and the prechamber housing can be made from any suitable material, such as a suitable, heat-resistant metal; suitable sealing devices, such as o-rings, for example, can be disposed between the prechamber assembly and the cylinder head; In other embodiments, other sealing techniques, such as, press fit, metal seals, and the like.  Therefore, the gasket [suitable sealing device] can be disposed between the prechamber assembly housing and cylinder head would have been well-known that used the same suitable, heat-resistant metal.
	It would have been considered to one having ordinary skilled in this art at the time the invention was made the shape, the material and the compliant member structure, since it has been held that the material of a device is merely an obvious mechanical engineering design choice.  To optimize or arrange the suitable material for a gasket [sealing device] would be within the ability of ordinary skilled in this art and normally has the laboratory test facilities.  See In re Larson, 144 USPQ 347 (CCPA 1965); In re Fridolph, 89 F.2d 509, 135 USPQ 319 (CCPA 1962).  

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on ((571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
September 22, 2022


/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 23, 2022